July 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             JORGE CORREA AND FELIX RAMIREZ, Appellants

NO. 14-12-01050-CV                          V.

       HOUSTON SURGICAL ASSISTANT SERVICES, INC, Appellee
                ________________________________

       This cause, an appeal from the temporary injunction order in favor of
appellee, Houston Surgical Assistant Services, Inc, signed October 29, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the temporary injunction order. We order the temporary injunction order of
the court below AFFIRMED.

      We order appellants, Jorge Correa and Felix Ramirez, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.